Citation Nr: 1400093	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) rating for episcleritis and pterygium, right eye.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from July 1955 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied a compensable evaluation for episcleritis and pterygium, right eye.

The Veteran died during pendency of the claim.  In October 2013, the RO determined that the appellant, as the Veteran's surviving spouse, was eligible for substitution in place of the Veteran for purpose of this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (providing that in the case of death of a claimant who dies on or after October 10, 2008, an eligible person may process a pending claim if a Veteran dies prior to completion of the claim, as a basis to receive accrued benefits).   


FINDING OF FACT

The Veteran had manifested loss of visual acuity in the right eye of approximately 20/70 corrected vision, presumably due to service-connected disability.  There otherwise is no further indication of associated visual field impairment, conjunctivitis, noted compensable scars, or incapacitating episodes as due to service-connected disability.


CONCLUSION OF LAW

The criteria are met to establish a 10 percent rating, but not higher, for episcleritis and pterygium, right eye.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6002, 6034 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The appellant has been apprised of each element of satisfactory VCAA notice, and pursuant to applicable law, in advance of the RO rating decision on appeal, by way of notice originally sent to the Veteran.  Moreover, all measures have been undertaken to assist with development of this matter, including through affording a VA examination during the Veteran's lifetime and obtaining identified treatment records.  There is no outstanding request for a hearing in this case, nor has additional evidence been directly provided.  There is no indication of any further relevant evidence or information to obtain.  In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  

Pertinent Law and Regulations, Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claim for increased rating in December 2010.  The service-connected condition of episcleritis and pterygium, right eye, had been evaluated as noncompensable (0 percent) under 38 C.F.R. § 4.79, Diangostic Code 6034, for a pterygium.  

Under that rating criteria, pterygium is to be evaluated based on visual impairment (i.e., central visual acuity and/or field vision), disfigurement (applying Diagnostic Code 7800 for scars of the head, face and neck), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 6002 pertains to scleritis.  Under the corresponding General Rating Formula for Diseases of the Eye, the condition is to be evaluated on the basis of either visual impairment due or on incapacitating episodes, whichever results in a higher evaluation.  For a minimum rating of 10 percent to be warranted for an eye disorder based on incapacitating episodes there must be at least incapacitating episodes having a total duration of at least one week over the past twelve months.  38 C.F.R. § 4.79.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, note.

The Veteran underwent a VA Compensation and Pension visual examination in February 2011.  He then described a history of cloudy vision, progressively worse over the previous two months, with continuous medication required, in the form of eye drops.  There was no history of trauma, eye neoplasm, or incapacitating periods due to eye disease.  The Veteran had previously undergone a 2001 surgical procedure for excision of a pterygium from the right eye.  There were reported right eye symptoms of watering and blurring.  On physical examination of the right eye, fundoscopic examination findings were abnormal.  There was generalized vasoconstriction of the vessels.  There were hydropic changes in the lens.         There was no visual field defect.  There was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than eyeglass lenses.  There was not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There were not more than three diopters of spherical correction between the eyes.  Visual acuity of the right eye was measured as 20/60 uncorrected and 20/60+3 corrected for distance, and J12 both uncorrected and corrected for near vision.  Right eye slit lamp findings were abnormal.  There was thickening at the nasal side of the sclera/conjunctiva.  The cornea had decreased break-up time and opacity at the nasal side.  The lens was intact.  Eye pressure was 14 mm HG.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, nystagmus, eyelash loss, or eyebrow loss.  The right pupil was not obscured or was obscured by less than one-half.  A visual field test was not done, but it was observed that similar studies completed in 2006 and 2007 were normal.  The diagnosis given was, in pertinent part (not including distinct left eye pathology), pterygium, right eye; inflammation of the retina, right, improved; hyperopia/astigmatism/presbyopia/ hypertensive retinopathy, grade 2, both eyes; dry eyes.   

In an April 2011 addendum, the VA examiner indicated that the Veteran's visual acuity as measured "was due to a combination of all these eye conditions [diagnosed], and that we cannot dissociated visual acuity for each eye condition."

VA outpatient records reference the Veteran's right eye pathology, but provide little in the way of further clinical findings. 

Having reviewed the foregoing evidence since the claim for increase, the Board ascertains sufficient basis upon which to award an increased rating for right eye disability to 10 percent.  The Veteran's corrected visual acuity for distance vision  in the right eye was 20/60, which when considered together with the presumed 20/40 in the left eye (the default assignment for a nonservice-connected eye disorder under the rating schedule) amounts to a 10 percent evaluation pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6066 (regarding when vision is at approximately 20/70 in the service-connected eye).  Whereas the VA examiner could not confirm that the decline in visual acuity was directly attributable to the service-connected right eye disability as distinguished from nonservice-connected factors, under applicable law in this situation, without any such meaningful distinction having been made, all disability manifested is presumed to be incidental to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).             See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). 
 
Aside from this, there is no basis for any additional increase in compensation under the rating criteria employed by the RO, inasmuch as the Veteran during his lifetime did not experience any documented visual field deficit, nor is there any sign of disfigurement due to the pterygium, particularly as this condition has since been removed.  Vision in the right eye was at worse 20/70, resolving doubt in the Veteran's favor.  See also 38 C.F.R. § 4.7.  Likewise, considering the episcleritis component of service-connected right eye disability, the Veteran did not have any documented incapacitating episodes of this condition, outside of reportedly having to frequently utilize eyedropped medication for ameliorative purposes and periodic clouding of vision.  Accordingly, a 10 percent rating for a right eye disorder is granted, but not higher.  

Aside from the rating schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations also has been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.   

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's right eye disorder presented such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he did not manifest or describe symptomatology outside of those criteria.  Essentially, the rating criteria premised upon visual impairment, residual scars, and/or any incapacitating episodes properly accounts for nearly all of the symptoms presented in regard to functional impairment of the right eye, including from his description upon VA examination.  

Thus, the Board cannot conclude that the Veteran's condition was consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  The Board therefore is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting to 10 percent the claim for increased rating for a right eye disability, but not higher.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The evidence substantiates the aforementioned outcome, and VA's benefit-of-the-doubt doctrine applies to this extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.     

ORDER

A 10 percent rating for episcleritis and pterygium, right eye, but not higher, is granted, subject to the law and regulations governing VA compensation benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


